157 S.E.2d 606 (1967)
272 N.C. 97
STATE of North Carolina
v.
Wade F. MORGAN.
No. 509.
Supreme Court of North Carolina.
November 22, 1967.
*608 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. James F. Bullock for the State.
Alton W. Kornegay, Raleigh, for defendant appellant.
PER CURIAM.
The appeal to this Court is, itself, an exception to the entry of the judgment in the superior court and assigns such judgment as error. Such assignment presents for the consideration of this Court the sole question of whether error appears upon the face of the record proper, including the regularity of the judgment so entered. State v. Mallory, 266 N.C. 31, 145 S.E.2d 335; State v. Elliott, 269 N.C. 683, 153 S.E.2d 330. No error appears upon the face of the record in this case. The indictment is proper in form and sufficiently alleges the offense of escape while serving a sentence for conviction of a felony. The sentence imposed is within the limits fixed by G.S. § 148-45(a) for this offense. The judgment was regular in form. There is ample evidence to support the finding of the court that the plea of guilty was entered voluntarily and understandingly. The defendant does not contend otherwise. Having been fully advised by the court that an attorney would be appointed to represent him if he so desired, he had the right to reject the offer of such appointment and to represent himself in the trial and disposition of his case. State v. Elliott, supra; State v. McNeil, 263 N.C. 260, 139 S.E.2d 667. There was no rejection by him of the appointment of counsel upon the appeal to this Court.
Affirmed.